                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ERIKA FIELDS,

            Plaintiff,                             Case No. 18-cv-10572
v.
                                                   Paul D. Borman
                                                   United States District Judge
COMMISSIONER OF
SOCIAL SECURITY,                                   Elizabeth A. Stafford
                                                   United States Magistrate Judge
          Defendant.
_________________________/

 ORDER (1) ADOPTING REPORT AND RECOMMENDATION (ECF NO. 20);
                (2) GRANTING THE COMMISSIONER’S
          MOTION FOR SUMMARY JUDGMENT (ECF NO. 15);
                  (3) DENYING PLAINTIFF’S MOTION
            FOR SUMMARY JUDGMENT (ECF NO. 11); and
       (4) AFFIRMING THE DECISION OF THE COMMISSIONER

      On January 11, 2019, Magistrate Judge Elizabeth A. Stafford issued a Report

and Recommendation to affirm the decision of the Commissioner of Social Security

(“Commissioner”) in this action challenging the Commissioner’s final decision to

deny Plaintiff’s application for Disability Insurance Benefits. (ECF No. 20, Report

and Recommendation.) Having reviewed the Report and Recommendation, and there

being no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d),

the Court ADOPTS the Report and Recommendation, DENIES Plaintiff’s Motion for

Summary Judgment (ECF No. 11), GRANTS Defendant’s Motion for Summary

                                        1
Judgment (ECF No. 15), and AFFIRMS the findings of the Commissioner.

IT IS SO ORDERED.



                                  s/Paul D. Borman
                                  PAUL D. BORMAN
                                  UNITED STATES DISTRICT JUDGE

Dated: February 8, 2019




                                     2
